Exhibit 10.3

 

     LOGO [g656842bank_logo.jpg]    Acceptance Notice/       Banc of America
Leasing & Capital, LLC    Pay Proceeds Authorization      

 

Master Loan and Security Agreement Number: 17608-70000

Equipment Security Note Number: 17608-70009 (the “Transaction”)

To: Banc of America Leasing & Capital, LLC

The undersigned hereby certifies that all property described in the
above-referenced Transaction by and between Banc of America Leasing & Capital,
LLC, and the undersigned has been furnished, that delivery and installation has
been fully completed as required, and that the such property has been
irrevocably accepted and is satisfactory in all respects to the undersigned for
purposes of the Transaction.

We hereby authorize you to disburse the proceeds of this Transaction as follows:

 

Disburse To:    Amount:  

Destination XL Group, Inc.

   $ 2,000,562.14   

TOTAL Disbursement

   $ 2,000,562.14   

 

Destination XL Group, Inc. (Debtor) By:   /s/ DAVID A. LEVIN  

 

Title:   President, CEO  

 

Date:   12-20-13  

 

 

Pay Proceeds Authorization 4.1.06      Page 1 of 1



--------------------------------------------------------------------------------

     LOGO [g656842bank_logo.jpg]    Banc of America Leasing & Capital, LLC   
Equipment Security Note Number 17608-70009    

 

This Equipment Security Note No. 17608-70009, dated as of December 23, 2013
(this “Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Destination XL Group, Inc. (“Borrower”). All capitalized terms used herein
and not defined herein shall have the respective meanings assigned to such terms
in the Master Agreement. If any provision of this Equipment Note conflicts with
any provision of the Master Agreement, the provisions contained in this
Equipment Note shall prevail. Borrower hereby authorizes Lender to insert the
serial numbers and other identification data of the Equipment, dates, and other
omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

   Description    Serial Number    Cost       See Exhibit A attached hereto   

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

  

Address

  

City

  

County

  

State

  

ZIP

        

See Exhibit B attached hereto

     

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $2,000,562.14, together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
48 consecutive monthly, installments of principal and interest (the “Payments”)
commencing on January 24, 2014 (the “Initial Payment”) and continuing thereafter
through and including December 24, 2017 (the “Maturity Date”) (collectively, the
“Equipment Note Term”). Each Payment shall be in the amount provided below, and
due and payable on the same day of the month as the Initial Payment set forth
above in each succeeding payment period (each, a “Payment Date”) during
Equipment Note Term. All interest hereunder shall be calculated on the basis of
a year of 360 days comprised of 12 months of 30 days each. The final Payment due
and payable on the Maturity Date shall in any event be equal to the entire
outstanding and unpaid principal amount of this Equipment Note, together with
all accrued and unpaid interest, charges and other amounts owing hereunder and
under the Master Agreement.

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding from time to time at a fixed rate of 3.0666 percent per annum or, if
less, the highest rate of interest permitted by applicable law (the “Interest
Rate”), from the Advance Date set forth below until the principal amount of this
Equipment Note is paid in full, and shall be due and payable on each Payment
Date.

 

Equipment Security Note 4.1.06   Page 1 of 2   



--------------------------------------------------------------------------------

(b) Payment Amount.

The principal and interest amount of each Payment shall be $44,340.04.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since August 3, 2013;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: DESTINATION XL GROUP, INC.
By:   /s/ GINA M. CABRAL     By:   /s/ DAVID A. LEVIN  

 

     

 

Printed Name:   GINA M. CABRAL     Printed Name:   DAVID A. LEVIN  

 

     

 

Title:   Vice President     Title:   President, CEO  

 

     

 

 

Equipment Security Note 4.1.06   Page 2 of 2   



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70009

 

Company      Division        Type      Asset Type      Invoice      Description
   Insrv Date

Equipment Location: Big Beaver Ctr 2028 W. Big Beaver Rd. Troy (W. Big Beaver),
MI 48084

10

       99852         DXL      FF-S      013024      Fixtures-Chairs    7/23/2013

10

       99852         DXL      FF-S      43750      Fixtures-Display    7/23/2013

10

       99852         DXL      FF-S      44743      Fixtures-Display    7/23/2013

10

       99852         DXL      FF-S      45856      Fixtures-Display    8/13/2013

10

       99852         DXL      FF-S      0485987-IN      Tailor Shop Equip   
7/23/2013

10

       99852         DXL      FF-S      0485988-IN      Tailor Shop Equip   
7/23/2013

10

       99852         DXL      FF-S      3057      Fixtures-Pool Table   
7/23/2013

10

       99852         DXL      LHI-S      39346      Signs    7/23/2013

10

       99852         DXL      FF-S      19160      Fixtures-Display    7/23/2013

10

       99852         DXL      FF-S      DI642026      Fixtures-Shoe Fixtures   
7/23/2013

10

       99852         DXL      FF-S      114542      Fixtures-Mannequins   
7/23/2013

10

       99852         DXL      FF-S      20599      Fixtures-Shelving   
7/23/2013

10

       99852         DXL      FF-S      117014      Fixtures-Display   
7/23/2013

10

       99852         DXL      FF-S      117694      Fixtures-Display   
7/23/2013

10

       99852         DXL      FF-S      117791      Fixtures-Display   
7/23/2013

10

       99852         DXL      FF-S      034764      Fixtures-Display   
7/23/2013

10

       99852         DXL      FF-S      035337      Fixtures-Display   
7/23/2013

10

       99852         DXL      FF-S      035652      Fixtures-Display   
7/23/2013

10

       99852         DXL      FF-S      035653      Fixtures-Display   
7/23/2013

10

       99852         DXL      FF-S      035660      Fixtures-Display   
7/23/2013

10

       99852         DXL      FF-S      138510      Fixtures-Shelving   
7/23/2013

10

       99852         DXL      FF-S      138511      Fixtures-Shelving   
7/23/2013

10

       99852         DXL      FF-S      8477809      Fixtures-Shoe Fixtures   
7/23/2013

10

       99852         DXL      HW-C      4693358-E      Computer HW    8/8/2013

10

       99852         DXL      FF-S      105826326A      Fixtures-Appliances   
7/23/2013

10

       99852         DXL      EQUIP-S      970847      Cabling-Phones   
10/8/2013

10

       99852         DXL      EQUIP-S      972563      Cabling-Phones   
10/11/2013

10

       99852         DXL      LHI-S      50509929      Alarm Systems   
9/23/2013

10

       99852         DXL      FF-S      216562278      Opto Fixtures Freight   
10/25/2013

10

       99852         DXL      FF-S      47153      Fixtures-Display    10/3/2013

10

       99852         DXL      FF-S      4622      Fixtures-Headsets    7/23/2013

Equipment Location: 723 US 1 Suite 723 C Indianapolis (Greenwood), IN 46142

10

       99127         DXL      FF-S      012421      Fixtures-Chairs    7/30/2013

10

       99127         DXL      FF-S      44408      Fixtures-Display    7/30/2013

10

       99127         DXL      FF-S      44885      Fixtures-Display    7/30/2013

10

       99127         DXL      FF-S      45817      Fixtures-Display    8/13/2013

10

       99127         DXL      FF-S      0484834-IN      Tailor Shop Equip   
7/30/2013

10

       99127         DXL      FF-S      0484835-IN      Tailor Shop Equip   
7/30/2013

10

       99127         DXL      FF-S      3058      Fixtures-Pool Table   
7/30/2013

10

       99127         DXL      LHI-S      37584      Signs    7/30/2013

10

       99127         DXL      LHI-S      38862      Signs    7/30/2013

10

       99127         DXL      FF-S      19175      Fixtures-Display    7/30/2013

10

       99127         DXL      FF-S      DI642688      Fixtures-Shoe Fixtures   
7/30/2013

10

       99127         DXL      SIGNS      005.225860      Signs    7/31/2013

10

       99127         DXL      FF-S      114721      Fixtures-Mannequins   
7/30/2013

10

       99127         DXL      FF-S      20597      Fixtures-Shelving   
7/30/2013

10

       99127         DXL      FF-S      117279      Fixtures-Display   
7/30/2013

10

       99127         DXL      FF-S      117789      Fixtures-Display   
7/30/2013

10

       99127         DXL      FF-S      117925      Fixtures-Display   
7/30/2013

10

       99127         DXL      FF-S      117936      Fixtures-Display   
7/30/2013

10

       99127         DXL      FF-S      8304721      Fixtures-Furniture   
7/30/2013

10

       99127         DXL      FF-S      035098      Fixtures-Display   
7/30/2013

10

       99127         DXL      FF-S      035303      Fixtures-Display   
7/30/2013

10

       99127         DXL      FF-S      035854      Fixtures-Display   
7/30/2013

10

       99127         DXL      FF-S      035858      Fixtures-Display   
7/30/2013

10

       99127         DXL      FF-S      035887      Fixtures-Display   
7/30/2013

10

       99127         DXL      FF-S      035864      Fixtures-Display   
7/30/2013

10

       99127         DXL      FF-S      137090      Fixtures-Shelving   
7/30/2013

10

       99127         DXL      FF-S      12738      Fixtures-Lighting   
7/30/2013

10

       99127         DXL      FF-S      1010222      Signs    7/30/2013

10

       99127         DXL      HW-C      4521149-A      Computer HW    7/30/2013

10

       99127         DXL      HW-C      4693358-B      Computer HW    8/8/2013

10

       99127         DXL      FF-S      SHW837606      Fixtures    7/30/2013

10

       99127         DXL      LHI-S      50450685      Alarm Systems    9/9/2013

10

       99127         DXL      LHI-S      50450686      Alarm Systems    9/9/2013

10

       99127         DXL      FF-S      216562282      Opto Fixtures Freight   
10/25/2013

10

       99127         DXL      FF-S      1053790      Fixtures-Shoe Riser   
10/25/2013

10

       99127         DXL      FF-S      47071      Fixtures-Display    10/2/2013

10

       99127         DXL      FF-S      4637      Fixtures-Headsets    7/30/2013

10

       99127         DXL      FF-S      301057      Fixtures-Hangers   
7/30/2013

10

       99127         DXL      FF-S      A27629-0      Fixtures-Track   
7/30/2013

Equipment Location: Diamond Retail Ctr 523 S. Gammon Rd. Madison, Wl 53719

10

       99527         DXL      FF-S      012696      Fixtures-Chairs    7/30/2013

10

       99527         DXL      FF-S      44582      Fixtures-Display    7/30/2013

10

       99527         DXL      FF-S      44775      Fixtures-Display    7/30/2013

10

       99527         DXL      FF-S      45840      Fixtures-Display    8/13/2013

10

       99527         DXL      FF-S      0485540-IN      Tailor Shop Equip   
7/30/2013

10

       99527         DXL      FF-S      0485541-IN      Tailor Shop Equip   
7/30/2013

10

       99527         DXL      FF-S      3058      Fixtures-Pool Table   
7/30/2013

10

       99527         DXL      LHI-S      39538      Signs    7/30/2013

10

       99527         DXL      LHI-S      39720      Signs    7/30/2013

10

       99527         DXL      FF-S      19174      Fixtures-Display    7/30/2013

10

       99527         DXL      FF-S      DI 641836      Fixtures-Shoe Fixtures   
7/30/2013

10

       99527         DXL      FF-S      114538      Fixtures-Mannequins   
7/30/2013

10

       99527         DXL      FF-S      20608      Fixtures-Shelving   
7/30/2013

10

       99527         DXL      FF-S      117603      Fixtures-Display   
7/30/2013

10

       99527         DXL      FF-S      117711      Fixtures-Display   
7/30/2013

10

       99527         DXL      FF-S      117790      Fixtures-Display   
7/30/2013

10

       99527         DXL      FF-S      117817      Fixtures-Display   
7/30/2013

10

       99527         DXL      FF-S      8304772      Fixtures-Furniture   
7/30/2013

10

       99527         DXL      FF-S      035093      Fixtures-Display   
7/30/2013

10

       99527         DXL      FF-S      035388      Fixtures-Display   
7/30/2013

10

       99527         DXL      FF-S      035853      Fixtures-Display   
7/30/2013

 

Page 1 of 4



--------------------------------------------------------------------------------

Company      Division        Type      Asset Type      Invoice      Description
   Insrv Date

10

       99527         DXL      FF-S      035859      Fixtures-Display   
7/30/2013

10

       99527         DXL      FF-S      035861      Fixtures-Display   
7/30/2013

10

       99527         DXL      FF-S      138340      Fixtures-Shelving   
7/30/2013

10

       99527         DXL      HW-S      40374142         8/14/2013

10

       99527         DXL      HW-S      40374589         8/15/2013

10

       99527         DXL      FF-S      020464-0      Fixtures-Track   
7/30/2013

10

       99527         DXL      SIGNS      26428      Signs    10/25/2013

10

       99527         DXL      EQUIP-S      965076      Cabling/Phones   
9/11/2013

10

       99527         DXL      FF-S      216562280      Opto Fixtures Freight   
10/25/2013

10

       99527         DXL      FF-S      1053839      Fixtures-Shoe Riser   
10/28/2013

10

       99527         DXL      FF-S      12804      Fixtures-Lighting   
9/20/2013

10

       99527         DXL      FF-S      47138      Fixtures-Display    10/3/2013

10

       99527         DXL      FF-S      4636      Fixtures-Headsets    7/30/2013

Equipment Location: 113 E. Chicago Avenue Chicago, IL 60611

10

       99011         DXL      FF-S      43751      Fixtures-Display    8/10/2013

10

       99011         DXL      FF-S      44724      Fixtures-Display    8/10/2013

10

       99011         DXL      FF-S      45140      Fixtures-Display    8/10/2013

10

       99011         DXL      FF-S      45813      Fixtures-Display    8/13/2013

10

       99011         DXL      FF-S      0484108-IN      Tailor Shop Equip   
8/10/2013

10

       99011         DXL      FF-S      0484951-IN      Tailor Shop Equip   
8/10/2013

10

       99011         DXL      FF-S      3057      Fixtures-Pool Table   
8/10/2013

10

       99011         DXL      FF-S      22272      Fixtures-Furniture   
8/10/2013

10

       99011         DXL      FF-S      22272      Fixtures-Furniture   
8/10/2013

10

       99011         DXL      FF-S      22272B      Fixtures-Furniture   
8/10/2013

10

       99011         DXL      LHI-S      39349      Signs    8/10/2013

10

       99011         DXL      FF-S      19162      Fixtures-Display    8/10/2013

10

       99011         DXL      FF-S      DI 641838      Fixtures-Shoe Fixtures   
8/10/2013

10

       99011         DXL      FF-S      114539      Fixtures-Mannequins   
8/10/2013

10

       99011         DXL      FF-S      114734      Fixtures-Mannequins   
8/10/2013

10

       99011         DXL      FF-S      20598      Fixtures-Shelving   
8/10/2013

10

       99011         DXL      FF-S      117454      Fixtures-Display   
8/10/2013

10

       99011         DXL      FF-S      117695      Fixtures-Display   
8/10/2013

10

       99011         DXL      FF-S      117792      Fixtures-Display   
8/10/2013

10

       99011         DXL      FF-S      117872      Fixtures-Display   
8/10/2013

10

       99011         DXL      FF-S      117912      Fixtures-Display   
8/10/2013

10

       99011         DXL      FF-S      118141      Fixtures-Display   
8/10/2013

10

       99011         DXL      FF-S      035100      Fixtures-Display   
8/10/2013

10

       99011         DXL      FF-S      035884      Fixtures-Display   
8/10/2013

10

       99011         DXL      FF-S      035886      Fixtures-Display   
8/10/2013

10

       99011         DXL      FF-S      035924      Fixtures-Display   
8/10/2013

10

       99011         DXL      FF-S      036323      Fixtures-Display   
8/30/2013

10

       99011         DXL      FF-S      665382      Fixtures-Lighting   
8/10/2013

10

       99011         DXL      FF-S      10691625      Visual    8/10/2013

10

       99011         DXL      FF-S      138220      Fixtures-Shelving   
8/10/2013

10

       99011         DXL      FF-S      140200      Fixtures-Shelving   
8/10/2013

10

       99011         DXL      FF-S      1019517      Signs    8/10/2013

10

       99011         DXL      FF-S      33108      Fixtures    8/10/2013

10

       99011         DXL      HW-C      4693358-A      Computer HW    8/10/2013

10

       99011         DXL      FF-S      301059      Fixtures-Hangers   
8/10/2013

10

       99011         DXL      FF-S      0480705-IN      Tailor Shop Equip   
8/10/2013

10

       99011         DXL      FF-S      00020470      Fixtures-Track   
8/10/2013

10

       99011         DXL           5507      Fixtures-Lighting    8/10/2013

10

       99011         DXL      FF-S      5348914      Fixtures    8/10/2013

10

       99011         DXL      FF-S      5348968      Fixtures    8/10/2013

10

       99011         DXL      FF-S      SHW832390      Fixtures    8/10/2013

10

       99011         DXL           235042      Visual    8/10/2013

10

       99011         DXL           59262      Visual    8/10/2013

10

       99011         DXL           59414      Visual    8/10/2013

10

       99011         DXL      FF-S      6000042716      Escalator Repair   
9/23/2013

10

       99011         DXL      EQUIP-S      665781      Cabling/Phones   
8/10/2013

10

       99011         DXL      FF-S      0488065-IN      Tailor Shop Equipment   
9/11/2013

10

       99011         DXL      FF-S      119419      Fixtures-Display   
11/7/2013

10

       99011         DXL      FF-S      1053785      Fixtures-Shoe Riser   
10/25/2013

10

       99011         DXL      FF-S      036780      Fixtures-Display   
9/30/2013

10

       99011         DXL      FF-S      036781      Fixtures-Display   
9/30/2013

10

       99011         DXL      FF-S      036782      Fixtures-Display   
9/30/2013

10

       99011         DXL      FF-S      47060      Fixtures-Display    10/2/2013

10

       99011         DXL      FF-S      44269      Fixtures-Display    8/29/2013

10

       99011         DXL      FF-S      48033      Fixtures-Display    11/6/2013

10

       99011         DXL      FF-S      LNL5098      Headsets    10/10/2013

10

       99011         DXL      FF-S      4258      Fixtures-Headsets    8/10/2013

Equipment Location: Meridian Crossroads 3427 E. Fairview Rd. Meridian (Boise) ID
83642

10

       99858         DXL      FF-S      012815      Fixtures-Chairs    8/20/2013

10

       99858         DXL      FF-S      44440      Fixtures-Display    8/20/2013

10

       99858         DXL      FF-S      44894      Fixtures-Display    8/20/2013

10

       99858         DXL      FF-S      45799      Fixtures-Display    8/20/2013

10

       99858         DXL      FF-S      45857      Fixtures-Display    8/20/2013

10

       99858         DXL      FF-S      46582      Fixtures-Display    9/11/2013

10

       99858         DXL      FF-S      0485373-IN      Tailor Shop Equip   
8/20/2013

10

       99858         DXL      FF-S      0485376-IN      Tailor Shop Equip   
8/20/2013

10

       99858         DXL      FF-S      3058      Fixtures-Pool Table   
8/20/2013

10

       99858         DXL      LHI-S      39784      Signs    8/20/2013

10

       99858         DXL      FF-S      19176      Fixtures-Display    8/20/2013

10

       99858         DXL      FF-S      DI 644156      Fixtures-Shoe Fixtures   
8/20/2013

10

       99858         DXL      SIGNS      005.227050      Signs    8/20/2013

10

       99858         DXL      FF-S      115226      Fixtures-Mannequins   
8/20/2013

10

       99858         DXL      FF-S      20606      Fixtures-Shelving   
8/20/2013

10

       99858         DXL      FF-S      117493      Fixtures-Display   
8/20/2013

10

       99858         DXL      FF-S      117793      Fixtures-Display   
8/20/2013

10

       99858         DXL      FF-S      117909      Fixtures-Display   
8/20/2013

10

       99858         DXL      FF-S      117926      Fixtures-Display   
8/20/2013

10

       99858         DXL      FF-S      118115      Fixtures-Display   
8/20/2013

10

       99858         DXL      FF-S      8305071      Fixtures-Furniture   
8/20/2013

10

       99858         DXL      FF-S      035883      Fixtures-Display   
8/20/2013

10

       99858         DXL      FF-S      035885      Fixtures-Display   
8/20/2013

 

Page 2 of 4



--------------------------------------------------------------------------------

Company      Division        Type      Asset Type      Invoice      Description
   Insrv Date

10

       99858         DXL      FF-S      035920      Fixtures-Display   
8/20/2013

10

       99858         DXL      FF-S      035921      Fixtures-Display   
8/20/2013

10

       99858         DXL      FF-S      036332      Fixtures-Display   
8/31/2013

10

       99858         DXL      FF-S      138670      Fixtures-Shelving   
8/20/2013

10

       99858         DXL      FF-S      33521      Fixtures    8/20/2013

10

       99858         DXL      HW-C      4775963-B      Computer HW    9/9/2013

10

       99858         DXL      FF-S      03042013      Fixtures-Headsets   
8/20/2013

10

       99858         DXL      FF-S      216558639      Opto Fixtures Freight   
10/24/2013

10

       99858         DXL      FF-S      1053766      Fixtures-Shoe Riser   
10/25/2013

10

       99858         DXL      FF-S      47896      Fixtures-Display   
10/31/2013

Equipment Location: 8889 Gateway Blvd W Bldg 190 Ste 550 El Paso, TX 79925

10

       99429         DXL      FF-S      012412      Fixtures-Chairs    9/23/2013

10

       99429         DXL      FF-S      45495      Fixtures-Display    9/23/2013

10

       99429         DXL      FF-S      45966      Fixtures-Display    9/23/2013

10

       99429         DXL      FF-S      46070      Fixtures-Display    9/23/2013

10

       99429         DXL      FF-S      0486804-IN      Tailor Shop Equip   
9/23/2013

10

       99429         DXL      FF-S      0486805-IN      Tailor Shop Equip   
9/23/2013

10

       99429         DXL      FF-S      3071B      Fixtures-Pool Table   
9/23/2013

10

       99429         DXL      LHI-S      40578      Signs    9/23/2013

10

       99429         DXL      FF-S      19255      Fixtures-Display    9/23/2013

10

       99429         DXL      FF-S      DI647147      Fixtures-Shoe Fixtures   
9/23/2013

10

       99429         DXL      FF-S      115769      Fixtures-Mannequins   
9/23/2013

10

       99429         DXL      FF-S      20616      Fixtures-Shelving   
9/23/2013

10

       99429         DXL      FF-S      117962      Fixtures-Display   
9/23/2013

10

       99429         DXL      FF-S      118340      Fixtures-Display   
9/23/2013

10

       99429         DXL      FF-S      118718      Fixtures-Display   
9/23/2013

10

       99429         DXL      FF-S      8305770      Fixtures-Furniture   
9/23/2013

10

       99429         DXL      FF-S      035941      Fixtures-Display   
9/23/2013

10

       99429         DXL      FF-S      035942      Fixtures-Display   
9/23/2013

10

       99429         DXL      FF-S      035943      Fixtures-Display   
9/23/2013

10

       99429         DXL      FF-S      036317      Fixtures-Display   
9/23/2013

10

       99429         DXL      FF-S      036326      Fixtures-Display   
9/23/2013

10

       99429         DXL      FF-S      036327      Fixtures-Display   
9/23/2013

10

       99429         DXL      FF-S      LNL4892      Fixtures-Headsets   
9/23/2013

10

       99429         DXL      FF-S      139840      Fixtures-Shelving   
9/23/2013

10

       99429         DXL      FF-S      1027545      Signs    9/23/2013

10

       99429         DXL      FF-S      8487394      Fixtures-Shoe Fixtures   
9/23/2013

10

       99429         DXL      HWC      4858632-B      DSL    10/4/2013

10

       99429         DXL      FF-S      301978      Fixtures-Hangers   
9/23/2013

10

       99429         DXL      EQUIP-S      975054      Cabling-Phones   
10/23/2013

10

       99429         DXL      LHI-S      50700648      Alarm Systems   
10/21/2013

10

       99429         DXL      LHI-S      50700649      Alarm Systems   
10/21/2013

10

       99429         DXL      LHI-S      50789363      Alarm Systems   
10/28/2013

10

       99429         DXL      EQUIP-S      968490      Cabling/Phones   
9/28/2013

10

       99429         DXL      EQUIP-S      291227253      Cabling/Phones   
10/1/2013

10

       99429         DXL      FF-S      216530748      Joslin Fixtures Freight
   9/23/2013

10

       99429         DXL      FF-S      0490039-IN      Tailor Shop Equipment   
11/12/2013

10

       99429         DXL      FF-S      1053770      Fixtures-Shoe Riser   
10/25/2013

10

       99429         DXL      SIGNS      005224340      Signs    9/23/2013

10

       99429         DXL      FF-S      12807      Fixtures-Lighting   
9/23/2013

10

       99429         DXL      FF-S      47128      Fixtures-Display    10/3/2013

10

       99429         DXL      FF-S      47353      Fixtures-Display   
10/10/2013

10

       99429         DXL      FF-S      LNL5330      Headsets    11/8/2013

10

       99429         DXL      FF-S      A27626-0      Fixtures-Track   
9/23/2013

Equipment Location: 2021 Gallatin Pike N Ste 276 Madison (Nashville) TN 37115

10

       99157         DXL      FF-S      012902      Fixtures-Chairs    9/10/2013

10

       99157         DXL      FF-S      45484      Fixtures-Display    9/10/2013

10

       99157         DXL      FF-S      45675      Fixtures-Display    9/10/2013

10

       99157         DXL      FF-S      46199      Fixtures-Display    9/10/2013

10

       99157         DXL      FF-S      45818      Fixtures-Display    9/10/2013

10

       99157         DXL      FF-S      0486664-IN      Tailor Shop Equip   
9/10/2013

10

       99157         DXL      FF-S      0486666-IN      Tailor Shop Equip   
9/10/2013

10

       99157         DXL      FF-S      3071      Fixtures-Pool Table   
9/10/2013

10

       99157         DXL      LHI-S      40030      Signs    9/10/2013

10

       99157         DXL      FF-S      19181      Fixtures-Display    9/10/2013

10

       99157         DXL      FF-S      DI646224      Fixtures-Shoe Fixtures   
9/10/2013

10

       99157         DXL      FF-S      115635      Fixtures-Mannequins   
9/10/2013

10

       99157         DXL      FF-S      20614      Fixtures-Shelving   
9/10/2013

10

       99157         DXL      FF-S      118003      Fixtures-Display   
9/10/2013

10

       99157         DXL      FF-S      118222      Fixtures-Display   
9/10/2013

10

       99157         DXL      FF-S      118314      Fixtures-Display   
9/10/2013

10

       99157         DXL      FF-S      8305847      Fixtures-Furniture   
9/10/2013

10

       99157         DXL      FF-S      035926      Fixtures-Display   
9/10/2013

10

       99157         DXL      FF-S      035927      Fixtures-Display   
9/10/2013

10

       99157         DXL      FF-S      036318      Fixtures-Display   
9/10/2013

10

       99157         DXL      FF-S      036319      Fixtures-Display   
9/10/2013

10

       99157         DXL      FF-S      LNL4871      Fixtures-Headsets   
9/10/2013

10

       99157         DXL      FF-S      140180      Fixtures-Shelving   
9/10/2013

10

       99157         DXL      FF-S      140183      Fixtures-Shelving   
9/10/2013

10

       99157         DXL      FF-S      33607      Fixtures    9/10/2013

10

       99157         DXL      FF-S      8486093      Fixtures-Shoe Fixtures   
9/10/2013

10

       99157         DXL      HW-C      4693358-C      Computer HW    9/10/2013

10

       99157         DXL      FF-S      020555-0      Fixtures-Track   
9/10/2013

10

       99157         DXL      FF-S      020555-0      Fixtures-Track   
9/10/2013

10

       99157         DXL      FF-S      301976      Fixtures-Hangers   
9/10/2013

10

       99157         DXL      SIGNS      26425      Signs    10/25/2013

10

       99157         DXL      FF-S      90762      Fixtures-Display Cabinet   
9/10/2013

10

       99157         DXL      EQUIP-S      970850      Cabling-Phones   
10/8/2013

10

       99157         DXL      FF-S      056773      Fixtures-Accessory Rack   
9/10/2013

10

       99157         DXL      FF-S      59976      Fixtures    9/10/2013

10

       99157         DXL      EQUIP-S      451585      Music System    9/26/2013

10

       99157         DXL      LHI-S      50641789      Alarm Systems   
9/30/2013

10

       99157         DXL      LHI-S      50641790      Alarm Systems   
9/30/2013

10

       99157         DXL      FF-S      0488667-IN      Tailor Shop Equipment   
9/24/2013

10

       99157         DXL      FF-S      114665966      Hennesey Mathes Fixtures
Freight    9/26/2013

 

Page 3 of 4



--------------------------------------------------------------------------------

Company    Division      Type    Asset Type    Invoice    Description    Insrv
Date

10

     99157       DXL    FF-S    216558644    Opto Fixtures Freight    10/24/2013

10

     99157       DXL    FF-S    1053786    Fixtures-Shoe Riser    10/25/2013

10

     99157       DXL    FF-S    20632    Fixtures-Display    9/25/2013

10

     99157       DXL    FF-S    47073    Fixtures-Display    10/2/2013

10

     99157       DXL    FF-S    46200    Fixtures-Display    9/10/2013

10

     99157       DXL    FF-S    140182A    Fixtures-Display    8/13/2013

As more fully described in the electronic disk provided to Lender by Borrower.

 

Destination XL Group, Inc. By:   /s/ DAVID A. LEVIN Title:   President, CEO

 

Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT B EQUIPMENT SECURITY NOTE NO. 17608-70009

 

STORE        LOCATION      CENTER NA      ADDRESS1      CITY    ST    ZIP CODE  
10         99852      DXL      BIG BEAVER CTR 2028 W. BIG BEAVER RD      TROY
(W. Big Beaver)    Ml    48084   10         99127      DXL      723 US 1 SUITE
723 C      INDIANAPOLIS (GREENWOOD)    IN    46142   10         99527      DXL
     DIAMOND RETAIL CTR 523 S. GAMMON RD      MADISON    WI    53719   10   
     99011      DXL      113 E. CHICAGO AVENUE      CHICAGO    IL    60611   10
        99858      DXL      MERIDIAN CROSSROADS 3427 E. FAIRVIEW RD     
MERIDIAN (BOISE)    ID    83642   10         99429      DXL      8889 GATEWAY
BLVD W BLDG 190 STE 550      EL PASO    TX    79925   10         99157      DXL
     2021 GALLATIN PIKE N STE 276      MADISON (NASHVILLE)    TN    37115

 

Destination XL Group, Inc. By:   /s/ DAVID A. LEVIN  

 

Title:   President, CEO  

 

 

Page 1 of 1



--------------------------------------------------------------------------------

LOGO [g656842ex10_3pg009a.jpg]

 

DAVID A. LEVIN       PRESIDENT       CHIEF EXECUTIVE OFFICER          December
23, 2013   

Banc of America Leasing & Capital, LLC

125 Dupont Drive

Providence, RI 02907

Attn: Steven J. Beadling

RE: Equipment Security Note Number 17608-70009, dated as of December 23, 2013
between Destination XL Group, Inc. (“Borrower”) and Banc of America Leasing &
Capital, LLC (“Lender”) (the “Equipment Note”)

Dear Mr. Beadling:

By executing this letter, the undersigned, David Levin, as the duly elected or
appointed Chief Executive Officer of Borrower, hereby represents, warrants,
covenants and certifies that the Equipment described on the attached Exhibit A
(the “Equipment”) which will be financed under the above-referenced Equipment
Note has been paid for in full by Borrower.

See Exhibit A attached hereto and made a part hereof.

The undersigned hereby further represents, warrants, covenants and certifies
that said title to the Equipment has passed to Borrower free and clear of all
liens and encumbrances.

Please do not hesitate to call me at 1 (781) 828-9300 if you have any questions
regarding the above or the attached.

 

By:   /s/ DAVID A. LEVIN  

 

Name:   David Levin Title:   President & CEO

 

 

 

DLEVIN@DXLG.COM       555 TURNPIKE STREET 781.828.9300 x2000   
DESTINATIONXL.COM    CANTON, MA 02021-2724

 

 

 